Citation Nr: 0016886	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-13 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991) is the subject of a separate decision by a 
Reconsideration Panel of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
September 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied service connection 
for the cause of the veteran's death, denied entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) and determined 
that basic eligibility to dependents' educational assistance 
was established.  The appellant disagreed with the denials by 
the RO.  In September 1997, the Board denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 and remanded 
the cause of death claim to the RO.  In March 2000, the Vice 
Chairman of the Board ordered reconsideration of the issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, and it is the subject of a separate decision by a 
reconsideration panel of the Board.  After completion of 
development requested on remand, the RO continued its denial 
of entitlement to service connection for the cause of the 
veteran's death, and that issue is the subject of the 
decision that follows here.  

The Board's grant of service connection for the cause of the 
veteran's death in this decision raises the issue of the 
monthly rate of DIC payable to the appellant.  In view of the 
90 percent combined rating for the veteran's service-
connected disabilities effective from May 1994 and the 100 
percent combined rating from June 1988 and the provisions of 
38 U.S.C.A. § 1311(a)(2) (West Supp. 1999) and 38 C.F.R. 
§ 3.5(e)(1) (1999), the Board refers this matter to the RO 
for its consideration.  



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  At the time of the veteran's death in February 1995, 
service connection was in effect for:  left knee replacement, 
evaluated as 60 percent disabling; right knee replacement, 
evaluated as 60 percent disabling; osteoarthritis of the 
cervical spine, evaluated as 30 percent disabling; arthritis 
of the right shoulder, evaluated as 30 percent disabling; 
arthritis of the left shoulder, evaluated as 20 percent 
disabling; arthritis of the lumbar spine, evaluated as 20 
percent disabling; arthritis of the left hip, evaluated as 10 
percent disabling; and scar, right rectus, evaluated as 
noncompensably disabling.  

3.  From June 1988 to the veteran's death, the combined 
rating for his service-connected disabilities was 100 
percent.  

4.  From June 1992 to the veteran's death, the veteran 
received special monthly compensation on account of being so 
helpless due to service-connected disabilities as to be in 
need of regular aid and attendance of another person.  

5.  The veteran's service-connected arthritis of multiple 
joints and bilateral total knee replacement were of such 
severity that they had a material influence in accelerating 
his death.  




CONCLUSION OF LAW

The veteran's service-connected arthritis of multiple joints 
with bilateral total knee replacement contributed 
substantially to cause his death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  In addition, the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the appeal had been obtained.  

The appellant, who is the veteran's widow, contends that 
service connection is warranted for the cause of the 
veteran's death.  The Certificate of Death shows that the 
veteran died in February 1995 and indicates that the 
veteran's death was due to arteriosclerotic heart disease, 
due to diabetes mellitus (Type II), due to arthritis of the 
knees and hips.  The evidence shows, and the appellant does 
not otherwise contend, that the veteran's arteriosclerotic 
heart disease and diabetes mellitus were first manifested 
many years after service, and the evidence does not show that 
either disease was in any way related to the veteran's 
service.  Rather, the appellant asserts that the veteran's 
service-connected orthopedic disabilities resulted in his 
confinement to bed, thus eliminating an opportunity for him 
to engage in physical exercise.  She argues that the 
inactivity contributed to his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The regulation states there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

At the time of the veteran's death, service connection was in 
effect for:  left knee replacement, evaluated as 60 percent 
disabling; right knee replacement, evaluated as 60 percent 
disabling; osteoarthritis of the cervical spine, evaluated as 
30 percent disabling; arthritis of the right shoulder, 
evaluated as 30 percent disabling; arthritis of the left 
shoulder, evaluated as 20 percent disabling; arthritis of the 
lumbar spine, evaluated as 20 percent disabling; arthritis of 
the left hip, evaluated as 10 percent disabling; and scar, 
right rectus, evaluated as noncompensably disabling.  

From June 1988 to the veteran's death, the combined rating 
for his service-connected disabilities was 100 percent.  In 
addition, from June 1992 to the veteran's death, the veteran 
received special monthly compensation on account of being so 
helpless due to service-connected disabilities as to be in 
need of regular aid and attendance of another person.  The 
claims file includes extensive clinical records from private 
physicians dated in the early 1990s, and in particular, 
includes clinical records dated from 1991 to early 1995 from 
Luis M. Pena, M.D., who was the veteran's treating physician 
for many years before his death.  

The record also includes the report of a September 1992 VA 
orthopedic examination at which the physician evaluated the 
veteran's complaints of being unable to walk and having pain 
in both knees and the right foot.  After examination, the 
diagnoses were left and right total knee replacements, 
fracture of the right ankle, insulin dependent diabetes 
mellitus and transurethral resection of the prostate.  The 
physician commented that it appeared that the veteran was 
totally disabled as far as ambulating was concerned and that 
he needed assistance to go to the bathroom, to change 
position in bed and so on.  

In a letter dated in June 1992, Dr. Pena stated that the 
veteran had been his patient since 1985.  Dr. Pena reported 
that as of the date of the letter, the veteran was confined 
to his wheelchair and bed because of osteoarthritis 
deterioration to his knees.  In addition, in a letter dated 
in April 1995, Dr. Pena stated that the veteran had been 
under his medical care for may years and suffered with severe 
osteoarthritis of the knees and hips, status post knee 
replacements.  He said that during the last 5 years, the 
veteran was confined to his bed and wheelchair.  Dr. Pena 
stated that the veteran was also followed by him with a 
diagnosis of diabetes mellitus, insulin dependent for many 
years, diabetic neuropathy and arteriosclerotic heart 
disease.  He said that certainly being confined to a bed and 
wheelchair was a contributing factor in the veteran's 
deterioration.  

The medical evidence shows that the veteran's confinement to 
a wheelchair and bed was due to weakness, instability and 
pain associated with his service-connected arthritis and 
status post bilateral knee replacements.  Although there is 
no showing that the service-connected disabilities affected a 
vital organ, Dr. Pena's statements and clinical records 
establish that the service-connected disabilities were both 
progressive and debilitating in nature.  As Dr. Pena has 
clearly stated that the service-connected disabilities 
contributed to the veteran's deterioration, the Board finds 
that they accelerated the veteran's death.  Based on these 
findings, the Board concludes that the veteran's service-
connected osteoarthritis of multiple joints with bilateral 
knee replacement contributed substantially to cause his 
death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

